      Case 4:20-cv-00405-MWB Document 79 Filed 10/09/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CATHY A. RUSSELL,                                No. 4:20-CV-00405

            Plaintiff,                           (Judge Brann)

      v.

ETHICON, INC. and
JOHNSON & JOHNSON,

           Defendants.

                                   ORDER

     AND NOW, this 9th day of October 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendants’ Motion for Partial Summary Judgment, Doc. 27, is

           GRANTED IN PART AND DENIED IN PART.

     2.    Defendants’ Supplemental Motion for Summary Judgment, Doc. 73,

           is DENIED.

     3.    A telephonic status conference will be scheduled by separate Order.


                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
